DENMAN, Circuit Judge
(concurring).
This is a concurrence in all of Judge HEALY’S opinion, despite the grossly inequitable result arising from the Government’s reliance on its freedom from tire-defense of laches. It is peculiarly a case-for Congressional remedial action, beyond', the equitable powers of this court.
If we were to accept Judge Mathews’’ view that the district court has made a finding, in effect, that the “place” which at the-time of the grant to Castro and at the time-of the confirmation to Bissell and Aspinwall was called Isla de la Yegua or Mare Island' did not include any land here in controversy,. such a finding cannot be sustained in this-*714court because of the admission of appellees’ brief here that:
“To avoid any misunderstanding of our position, we do not claim that there was any natural channel or water course extending across the neck from the Mare Island Straits side to the San Pablo Bay side, although some of the maps would tend to show such a break. We think that the evidence, particularly the Coast survey charts and surveys, indicates rather clearly that the marsh area in the neck was above mean or ordinary high tide, which Lieutenant Smith repeatedly testified was the shore line indicated upon the charts.”
The charts referred to in this admission were made in 1850, prior to the great “slick-ens” deposits of the hydraulic mining of the later years of the 1850 decade.
Nor can I accept certain dictionary definitions to the effect that the word “island” does not always mean land completely surrounded by water against the applicable holding of Justice Fields’ opinion in United States v. Pacheco, 2 Wall. 587, 17 L.Ed. 865, and other cases cited in Judge HEALY’S opinion.